DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of the invention of Group I, claims 1-13, in the reply filed on 1 February 2021 is acknowledged.   Claims 14-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claims 1-2, 4-8, and 11-13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Smagac et al. (US 5,165,482).
Regarding claim 1, Smagac teaches a method of protecting a structure from fire (col. 1, ln. 7-11), the structure (“R”) including a wildfire suppression system (fig. 2) configured to protect the structure and a desired area around the structure from the fire (fig. 1 - interpreted to be the area in sector “E”), the method comprising: determining that at least the structure is threatened by the fire based upon one 
Regarding claim 2, Smagac teaches the method of protecting a structure from fire described regarding claim 1, and wherein the determining that at least the structure is threatened by the fire is performed at a determination location remote from the wildfire suppression system (using sensors 12, see col. 4, ln. 26-33 and col. 7, ln. 42-44 and fig. 1).
Regarding claim 4, Smagac teaches the method of protecting a structure from fire described regarding claim 1, and wherein the one or more factors include fuel distribution patterns for a region proximate to the structure, the fuel distribution patterns comprising fuel distribution patterns of vegetative plant communities (col. 4, ln. 12-15 and 25-26).
Regarding claim 5, Smagac teaches the method of protecting a structure from fire described regarding claim 1, and wherein the one or more factors include a perimeter of an actively burning fire (col. 5, ln. 1-3; col. 6, ln. 48-50; col. 8, ln. 3-6 and 11-15).
Regarding claim 6, Smagac teaches the method of protecting a structure from fire described regarding claim 1, and wherein the one or more factors include flame detection (col. 8, ln. 4-8).
Regarding claim 7, Smagac teaches the method of protecting a structure from fire described regarding claim 1, and wherein the one or more factors include volumetric sensing (col. 6, ln. 9-12; cl. 13; fig. 3, step 305 - the method senses the volume of water available).
Regarding claim 8, Smagac teaches the method of protecting a structure from fire described regarding claim 1, and wherein the one or more factors include an occurrence of one or more fires burning within a set radius from at least the structure (fig. 3 - step 301).
claim 11, Smagac teaches the method of protecting a structure from fire described regarding claim 1, and wherein the activating is performed by a device (1) configured to determine one or more activation triggers (col. 5, ln. 65-67).
Regarding claim 12, Smagac teaches the method of protecting a structure from fire described regarding claim 11, and wherein the determining that the desired area is threatened by the fire based upon one or more factors is performed by the device (col. 5, ln. 65-67).
Regarding claim 13, Smagac teaches the method of protecting a structure from fire described regarding claim 11, and further comprising: providing the device with information and/or data (col. 8, ln. 3-6 - the computer receives the latest information on a fire thread); the device performing a reconfiguration of itself using the information and/or data (col. 8, ln. 6-11 - based on information indicating the fire is moving away, the computer reconfigures to a different protection mode); and the device determining adjusted one or more activation triggers based on the reconfiguration (col. 8, ln. 15-20 - in the new protection mode the activation triggers are adjusted to a reduced frequency based on fire threat and availability of water).
Claims 1, 3, and 9 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Aamodt et al. (US 2006/0113403).
Regarding claim 1, Aamodt teaches a method of protecting a structure from fire (par. 1), the structure including a wildfire suppression system (10/12/14) operative to protect a desired area around the structure from the fire (par. 18; fig. 1), the method comprising: determining that at least the structure is threatened by the fire based upon one or more factors (par. 37 - the detectors, 78, or "heat sensors", which are located "around the building" or "near the edge of a canyon area", detect a 
Regarding claim 3, Aamodt teaches the method of protecting a structure from fire described regarding claim 1, and wherein the one or more factors include historical fire patterns for a region proximate to the structure (par. 46 - "historical fire data...provides a reliable statistical indicator of the direction that wildfires travel").
Regarding claim 9, Aamodt teaches the method of protecting a structure from fire described regarding claim 1, and wherein the activating includes remote access via a satellite link (par. 37 - "cellular or satellite phones systems").
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smagac in view of Archer et al. (US 2016/0304051). 
Smagac discloses the method of protecting a structure from fire described regarding claim 1, and wherein the activating includes the use of an authorization code (col. 6, ln. 1-4).  Smagac does not disclose that the authorization code includes at least one of a fingerprint or facial recognition.    

It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Smagac to further require the authorization code to be either a fingerprint or facial recognition, as taught by Archer, since this would also prevent unauthorized control of the system and would not require a user to rely on memorization.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cohen (US 2010/0000743), Wright et al. (US 2009/0266563), Wallace (US 6,523,616), and La Bonte (US 5,931,233) all teach methods of protecting a structure from a fire having elements of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CODY J LIEUWEN whose telephone number is (571)272-4477.  The examiner can normally be reached on Monday - Thursday 8-5, Friday varies.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CODY J LIEUWEN/Primary Examiner, Art Unit 3752